Exhibit 10.2

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement is entered into as of July 2, 2020
(this “Loan and Security Modification Agreement”), by and between TechTarget,
Inc., a Delaware corporation (“Borrower”), and Western Alliance Bank, an Arizona
corporation (“Bank”).

1.DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, a Loan and Security Agreement, dated December 24, 2018 by and between
Borrower and Bank, and as may be amended from time to time (the “Loan and
Security Agreement”).  Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness” and the Loan and Security Agreement and any and all other
documents executed by Borrower in favor of Bank shall be referred to as the
“Existing Documents.”

2.DESCRIPTION OF CHANGE IN TERMS.

A.Modification(s) to Loan and Security Agreement:

(1) The following definitions in Section 1.1 of the Loan and Security Agreement
are added or amended and restated in their entirety to read as follows:

“Account Receivable” means those receivable Accounts that arise in the ordinary
course of Borrower’s business that comply with all of Borrower’s representations
and warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon written notification thereof to Borrower in
accordance with the provisions hereof.  Unless otherwise agreed to by Bank,
Accounts Receivable shall not include the following:

(a)Accounts that the account debtor has failed to pay within ninety (90) days of
invoice date including both domestic and foreign (other than Accounts that the
account debtors are, or are owned or controlled by Persons that are:  (1) the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, or other relevant sanctions authority (collectively, “Sanctions”), or (2)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions, including, without limitation the
Crimea Region of the Ukraine, Cuba, Iran, North Korea, Sudan, Syria and
Venezuela);

(b)Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

(c)Accounts with respect to which the account debtor is an officer, employee, or
agent of Borrower;

(d)Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the account debtor may be conditional;

(e)Prebillings, prepaid deposits, retention billings, or progress billings
(other than SaaS billings);

(f)Accounts with respect to which the account debtor is an Affiliate of
Borrower;

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

(g)Accounts with respect to which the account debtor is the United States or any
department, agency, or instrumentality of the United States;

(h)Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(i)Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty-five percent (25%)
of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

(j)Accounts with respect to which the account debtor disputes liability or makes
any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

(k)Accounts the collection of which Bank reasonably determines to be doubtful.

“Advance” or “Advances” means, individually or collectively, each Non-Formula
Advance.

“Asset Coverage Ratio” means (a) the sum of (i) Borrower’s unrestricted cash and
cash equivalents plus (ii) Borrower’s Accounts Receivable, divided by (b) all
outstanding Obligations owed to Bank.

“Credit Extension” means each Advance, the Term Loan, or any other extension of
credit by Bank for the benefit of Borrower hereunder.

“LIBOR Rate” means, as of any date of determination, the greater of (a) the one
(1) month London Interbank Offered Rate (“LIBOR”) which is identified and
published by ICE Benchmark Administration for loans in United States dollars as
obtained by Bank from Bloomberg Financial Service System (or, if no longer
available, any similar or successor publication selected by Bank) as of such
date, or (b) two percent (2.00%).  The LIBOR Rate shall initially be determined
on the date of this Agreement and shall thereafter be adjusted on the first day
of each applicable LIBOR period (unless otherwise as specified in this
Agreement) to be the LIBOR determined by Bank to be in effect on such date.  If
Bank determines (which determination shall be conclusive absent manifest error)
that LIBOR ceases to exist or is no longer available, then commencing on the
next reset date following the cessation of LIBOR, the interest rate hereunder
shall be replaced with such alternate base rate and spread as agreed to by
Borrower and Bank to be most comparable to the then-current interest rate,
provided, if there is an industry-accepted successor base rate and spread,
Borrower and Bank may agree to substitute such successor base rate and spread
for the interest rate hereunder.

“Non-Formula Advance” or “Non-Formula Advances” is defined in Section 2.1(a)(i)
of this Agreement.

“Overadvance” is defined in Section 2.7 of this Agreement.

“Permitted Investment” means:

(a)Investments existing on the Closing Date disclosed in the Schedule;

(b)(i) marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation

2

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, and (iv) Bank’s money market accounts Investments

(c)Any intercompany services agreements or Investments of Borrower in any
Subsidiary in an aggregate amount not to exceed Five Hundred Thousand Dollars
($500,000) outstanding at any time;

(d) Investments (i) among Borrowers, (ii) among Subsidiaries that are not
Borrowers, (iii) by Borrower in a non-Borrower Subsidiary in an aggregate amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000) outstanding at any
time, and (iv) by a Subsidiary that is not a Borrower in a Borrower, provided
that if the Investment constitutes Indebtedness of the applicable Borrower to
such Subsidiary, such Indebtedness shall be subject to an intercompany
subordination agreement in form and substance satisfactory to Bank;

(e)Repurchased of common stock of Borrower under the terms of customary
board-approved stock repurchase agreements to the extent permitted under Section
7.6;

(f)Investments not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate in any fiscal year consisting of travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business;

(g)Deposit and securities accounts maintained with banks and other financial
institutions disclosed in the Schedule or to the extent expressly permitted
under Section 6.7; and

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (h) shall not apply
to Investments of Borrower in any Subsidiary.

“Prime Rate” means the greater of 3.25% or the Prime Rate published in the Money
Rates section of the Western Edition of The Wall Street Journal, or such other
rate of interest publicly announced from time to time by Bank as its Prime
Rate.  Bank may price loans to its customers at, above or below the Prime
Rate.   Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in Prime
Rate.

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means Non-Formula Advances of up to Twenty Million Dollars
($20,000,000).

“Revolving Maturity Date” means July 2, 2022.

(2)Section 2.1 of the Loan and Security Agreement is amended and restated in its
entirety to read as follows:

2.1

Credit Extensions.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

(a)Revolving Advances.

(i)Non-Formula Advances.  Subject to and upon the terms and conditions of this
Agreement, Borrower may request non-formula advances (each, a “Non-Formula
Advance”, and

3

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

collectively, the “Non-Formula Advances”) in an aggregate principal amount not
to exceed the Revolving Line.  Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1(a)(i) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Non-Formula Advances under this Section 2.1(a)(i) shall be immediately due and
payable.  Borrower may prepay any Non-Formula Advances without penalty or
premium.  

(ii)Whenever Borrower desires an Advance, Borrower will notify Bank no later
than 3:00 p.m. Eastern time, on the Business Day that the Advance is to be
made.  Each such notification shall be made (i) by telephone or in-person
followed by written confirmation from Borrower within 24 hours, (ii) by
electronic mail, or (iii) by delivering to Bank a Revolving Advance Request Form
in substantially the form of Exhibit C hereto.  Bank is authorized to make
Advances under this Agreement, based upon instructions received from a
Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid.  Bank shall be entitled to
rely on any notice given by a person who Bank reasonably believes to be a
Responsible Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.  Bank will credit the amount of Advances made under this
Section 2.1(a) to Borrower’s deposit account.

(3)Section 2.3(a) of the Loan and Security Agreement is amended and restated in
its entirety to read as follows:

(a)Interest Rates.

(i)Advances.  Except as set forth in Section 2.3(b), the Advances under the
Revolving Facility shall bear interest, on the outstanding Daily Balance
thereof, at a floating rate equal to one-quarter percent (0.25%) above the Prime
Rate; provided that at no time shall the interest rate on Advances be less than
three and one half percent (3.50%).

(ii)Term Loan Advances. Except as set forth in Section 2.3(b), the Term Loan
shall bear interest, on the outstanding Daily Balance thereof, at a floating per
annum rate equal to one and three-eighths percent (1.375%) above the LIBOR Rate;
provided, however, that if Bank determines (which determination shall be
conclusive absent manifest error) that LIBOR ceases to exist or is no longer
available, and Bank and Borrower are not able to agree on a successor base rate
and spread, then commencing on the next reset date following the cessation of
LIBOR, the Term Loan shall bear interest, on the outstanding Daily Balance
thereof, at a floating per annum rate equal to one-eighth percent (0.125%) above
the Prime Rate.

(4)Section 2.3(c) of the Loan and Security Agreement is amended and restated in
its entirety to read as follows:

(c)Payments.  Interest hereunder on Advances shall be due and payable on the
tenth (10th) calendar day of each month during the term hereof.  Interest
hereunder on the Term Loan shall be due and payable in accordance with Section
2.2(b) hereof.  Bank shall, at its option, charge such interest, all Bank
Expenses, and all Periodic Payments against any of Borrower’s deposit accounts
or against the Revolving Line, in which case those amounts shall thereafter
accrue interest at the rate then applicable hereunder.  Any interest not paid
when due shall be compounded by becoming a part of the Obligations, and such
interest shall thereafter accrue interest at the rate then applicable
hereunder.  All payments shall be free and clear of any taxes, withholdings,
duties, impositions or other charges, to the end that Bank will receive the
entire amount of any Obligations payable hereunder, regardless of source of
payment.  All payments may be auto-debited from Borrower’s account with Bank.

(5)

Section 2.3(d) of the Loan and Security Agreement is amended and restated in its
entirety to read as follows:

4

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

(i)Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  In the event the LIBOR Rate is changed from
time to time hereafter, the applicable rate of interest hereunder shall be
increased or decreased, effective monthly on the tenth (10th) day of each month,
by an amount equal to the change in the LIBOR Rate as in effect on the
immediately preceding Business Day.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

(6)Section 2.4 of the Loan and Security Agreement is hereby amended and restated
in its entirety as follows:

2.4Crediting Payments.

(a)Prior to the occurrence of an Event of Default, Bank shall credit a wire
transfer of funds, check or other item of payment to such deposit account or
Obligation as Borrower specifies.  After the occurrence of an Event of Default,
the receipt by Bank of any wire transfer of funds, check, or other item of
payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment.  Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day.  Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

(b)Borrower hereby authorizes Bank to automatically deduct the amount of any
loan payments from any deposit account(s) of Borrower with Bank, including
without limitation the deposit account number ending with 9140, the amount of
any loan payment. If the funds in the account(s) are insufficient to cover any
payment, Bank shall not be obligated to advance funds to cover the payment and
Borrower agrees to pay any applicable fees for this service disclosed in the
Schedule of Fees and Charges applicable to Borrower’s account(s).  Subject to
any terms and conditions in the Loan Documents, Borrower or Bank may voluntarily
terminate automatic payments at any time for any reason.

(7)Section 2.5(a) of the Loan and Security Agreement is hereby amended and
restated in its entirety as follows:

(a)Facility Fee.  On the Closing Date, a Facility Fee equal to Twenty-Five
Thousand Dollars ($25,000), which shall be nonrefundable.  Borrowers shall pay
to Bank on July 2, 2020 and on each anniversary of such date commencing on the
first anniversary date of July 2, 2020, a facility fee in respect to the
Revolving Line equal to Thirty Thousand Dollars ($30,000), each of which are
fully earned and nonrefundable.

 

(8)The following Section 2.7 of the Loan Agreement is hereby added immediately
following Section 2.6 therein:

2.7Overadvances.  If the aggregate amount of the outstanding Non-Formula
Advances exceeds the Revolving Line, Borrower shall immediately pay to Bank, in
cash, the amount of such excess (the “Overadvance”)

5

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

(9)The following Section 3.2 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

3.2Conditions Precedent to All Credit Extensions.  The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(j)timely receipt by Bank of the Revolving Advance Request Form, as provided in
Section 2.1;

(k)the absence of any circumstance or circumstances that could have a Material
Adverse Effect; and

(l)the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Revolving Advance
Request Form and on the effective date of each Credit Extension as though made
at and as of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.

(10)Section 5.4 of the Loan and Security Agreement is amended and restated in
its entirety to read as follows:

5.4Bona Fide Eligible Accounts. The Eligible Accounts are bona fide existing
obligations. The property and services giving rise to such Eligible Accounts has
been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor. Borrower
has not received notice of any actual or imminent Insolvency Proceeding of any
account debtor.

 

(11)Section 6.8 of the Loan and Security Agreement is amended and restated in
its entirety to read as follows:

6.8Financial Covenants.

 

(a)Asset Coverage Ratio.  At all times, an Asset Coverage Ratio, tested as of
the end of each quarter, no less than 1.0 to 1.0.

 

(b)Maximum Leverage Ratio. Borrower shall maintain a Leverage Ratio of not more
than 2.00 to 1.00, measured quarterly.

 

(12)Section 7.6 of the Loan and Security Agreement is amended and restated in
its entirety to read as follows:

7.6Distributions. Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that Borrower may repurchase its
common stock subject to any repurchase program authorized by its Board of
Directors as long as (i) an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase and (ii)
Borrower has total unrestricted cash at Bank of at least Ten Million Dollars
($10,000,000) before and after giving effect to such repurchase and factoring in
unrestricted cash required to remain in compliance with the Asset Coverage
Ratio.

 

6

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

(13)

Exhibit B of the Loan and Security Agreement is amended and restated in its
entirety to read as set forth on Exhibit B attached hereto.

(14)

The Loan and Security Agreement is hereby amended by adding Exhibit C attached
hereto to the Loan and Security Agreement immediately following Exhibit B
attached thereto.

3.CONSISTENT CHANGES.  The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.

4.NO DEFENSES OF BORROWER/GENERAL RELEASE.  Borrower agrees that, as of this
date, is has no defenses against the obligations to pay any amounts under the
Indebtedness.  Each Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Loan and Security Modification
Agreement without Releasing Party’s assurance that it has no claims against Bank
or any of Bank’s officers, directors, employees or agents.  Except for the
obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank and each of Bank’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Bank of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby.  Releasing Party waives the
provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest.  The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the other Loan
Documents, and/or Bank’s actions to exercise any remedy available under the Loan
Documents or otherwise.

5.CONTINUING VALIDITY.  Borrower understands and agrees that in modifying the
existing Indebtedness, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents.  Borrower
represents and warrants that the representations and warranties contained in the
Loan and Security Agreement are true and correct as of the date of this Loan and
Security Modification Agreement, and that no Event of Default has occurred and
is continuing.  Except as expressly modified pursuant to this Loan and Security
Modification Agreement, the terms of the Existing Documents remain unchanged and
in full force and effect.  Bank’s agreement to modifications to the existing
Indebtedness pursuant to this Loan and Security Modification Agreement in no way
shall obligate Bank to make any future modifications to the
Indebtedness.  Nothing in this Loan and Security Modification Agreement shall
constitute a satisfaction of the Indebtedness.  It is the intention of Bank and
Borrower to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by Bank in writing.  No maker,
endorser, or guarantor will be released by virtue of this Loan and Security
Modification Agreement.  The terms of this paragraph apply not only to this Loan
and Security Modification Agreement, but also to any subsequent Loan and
Security modification agreements.

6.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION.  This Loan
and Security Modification Agreement constitutes a “Loan Document” as defined and
set forth in the Loan and Security Agreement, and is subject to Sections 11 and
12 of the Loan and Security Agreement, which are incorporated by reference
herein.

7

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

7.CONDITIONS PRECEDENT.  As a condition to the effectiveness of this Loan and
Security Modification Agreement, Bank shall have received, in form and substance
satisfactory to Bank, the following:

(a)payment of a fully earned and non-refundable facility fee equal to $30,000.00
plus all Bank Expenses incurred through the date hereof;

(b)a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c)a duly executed legal opinion of counsel to Borrower dated as of the date
hereof;

(d)good standing certificate from the Borrower’s state of incorporation; and

(e)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

8.NOTICE OF FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT:  (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

9.COUNTERSIGNATURE.  This Loan and Security Modification Agreement shall become
effective only when executed by Bank and Borrower.

[Signature page to follow]






8

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

BORROWER:

TechTarget, Inc., a Delaware corporation\

 

By:    /s/ Daniel T. Noreck

Name:Daniel T. Noreck

Title: Chief Financial Officer

BANK:

WESTERN ALLIANCE BANK, an Arizona corporation

By:/s/ Chris Perkins

Name:Chris Perkins

Title:SVP

 




9

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

Exhibit B

Compliance Certificate

TO:

WESTERN ALLIANCE BANK

FROM:

TechTarget, Inc.

The undersigned authorized officer of TechTarget, Inc. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below and (ii) all representations and warranties of Borrower
stated in the Agreement are true and correct as of the date hereof. Attached
herewith are the required documents supporting the above certification. The
Officer further certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

Required

Complies

 

 

 

 

10K

FYE within 90 days

Yes

No

10Q and Compliance Certificate

Quarterly, within 45 days of quarter-end

Yes

No

 

 

 

 

Annual operating budget, sales projections and operating plans approved by board
of directors

Annually no later than 30 days after the earlier of FYE or board approval

Yes

No

 

 

 

 

A/R & A/P Agings

Quarterly, within 45 days of quarter-end

Yes

No

 

 

 

 

 

 

 

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

 

Asset Coverage Ratio

1.00:1.00

_____:1.00

Yes

No

 

 

 

 

 

Maximum Leverage Ratio

No more than 2.00:1.00

_____:1.00

Yes

No

 

 

 

 

 

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

 

 

 

Received by:

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

_________________________________________

Verified:

SIGNATURE

AUTHORIZED SIGNER

 

 

_________________________________________

Date:

TITLE

 

 

Compliance Status

Yes          No

_________________________________________

 

DATE

 

 




10

 

 

42436565v8

--------------------------------------------------------------------------------

Exhibit 10.2

 

Exhibit C

REVOLVING ADVANCE REQUEST

(To be submitted no later than 3:00 PM Eastern to be considered for same day
processing)

 

To:

Western Alliance Bank, an Arizona corporation

 

 

 

 

Date:

 

 

From:

TechTarget, Inc.

Borrower's Name

 

 

 

Authorized Signature

 

 

 

Authorized Signer's Name (please print)

 

 

 

Phone Number

 

To Account #

 

 

Borrower hereby requests funding in the amount of $ _______ in accordance with
the Revolving Advance as defined in the Loan and Security Agreement dated
December 24, 2018, as amended.

 

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Revolving Advance Request.

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

11

 

 

42436565v8